Appeal from an order of the Family Court, Chautauqua County (Stephen W. Cass, A.J.), entered March 26, 2009 in a proceeding pursuant to Family Court Act article 6. The order, among other things, dismissed a petition for modification of custody.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
*1550Memorandum: Petitioner father, as limited by his brief, contends on appeal that Family Court erred in dismissing his petition seeking modification of a prior custody order with prejudice following a hearing. Contrary to the father’s contention, there is a sound and substantial basis in the record for the court’s determination that the father did not make a sufficient showing of a change in circumstances to warrant an inquiry into whether the best interests of the subject child would be served by a change in custody (see Matter of Amy L.M. v Kevin M.M., 31 AD3d 1224, 1225 [2006]; see generally Matter of Perry v Korman, 63 AD3d 1564, 1565 [2009]; Matter of McLeod v McLeod, 59 AD3d 1011 [2009]). Indeed, the father failed to make “the requisite evidentiary showing of a ‘change of circumstances warranting'a reexamination of the existing custody arrangement’ ” (Amy L.M., 31 AD3d at 1225). Present — Smith, J.P., Lindley, Sconiers, Pine arid Gorski, JJ.